Case 2:15-cv-02926-DRH-SIL Document 102 Filed 10/12/18 Page 1 of 4 PageID #: 726



                  Tarter Krinsky & Drogin LLP
                                                                     Richard C. Schoenstein, Partner
                  1 350 Broadway
 Tarter           New York, NY 10018
                                                                                       212.216.1120
                                                                     rschoenstein@tarterkrinskv.coin
 Krinsky          P 212.216.8000
                  F 212.216.8001
 Drogin
                  www.tarterkrinsky.com

                                                       October 12, 2018


  Via ECF


  Hon. Denis R. Hurley, U. S.D.J.
  United States District Court
   for the Eastern District of New York
  100 Federal Plaza
  Central Islip, NY 1 1722


                 Re:     Capricorn Management Systems, Inc. v. Government Employees
                         Insurance Co., 1 5-cv-02926-DRH-SIL


  Dear Judge Hurley:


         We represent Plaintiff Capricorn Management Systems, Inc. ("Capricorn") and write in
  opposition to Defendants' request to file a fourth pre-trial motion. Defendants previously
  obtained leave to file motions for summary judgment and sanctions, which they served along
  with a motion to strike expert testimony, all of which is almost done being briefed on the
   schedule set by Magistrate Judge Locke.         GEICO now wants to bring a second summary
  judgment motion, premised on copyright filings that it has known about for four years. The
   request is barred by the schedule in this case, substantively without merit, and should be denied.


  GEICO Has Known About This Issue Since
  2014, But Has Never Raised it in This Case


         As Defendants concede, the copyright filings at issue "are open to public inspection at the
  U.S. Copyright Office." GEICO has known about them since November 19, 2014, when they
  were identified by their Registration Numbers in an email from Capricorn's President,
  Dr. Charles Silberstein, to GEICO's Region 2 No-Fault Director, Robert Leone,                This

  communication was maintained in GEICO's files, was produced in discovery in this case
  (GEIC00014105 - GEIC00014106) and was used at deposition (Plaintiff Deposition Ex. 79).


           Indeed, that email was part of an intense, months-long exchange of emails and letters
  between Capricorn and its counsel, and GEICO and its in-house and outside counsel regarding
  Capricorn's concerns that GEICO was misappropriating Supercede (Capricorn's claims
  management and reprising system that had been built and tailored for GEICO), which preceded
  this litigation. GEICO has alleged that it undertook a "months-long investigation" into the
  matter. GEICO Amended Counterclaims 9. Thus, GEICO had every opportunity to review the
  copyrights and raise any issue related to them at the time, or at any time after this action was
  commenced by Capricorn in May 2015, about six months later.
Case 2:15-cv-02926-DRH-SIL Document 102 Filed 10/12/18 Page 2 of 4 PageID #: 727
  Hon. Denis R. Hurley
  October 12, 2018
  Page 2 of 4


          Despite knowing about the publicly filed copyrights since November 2014, GEICO never
  asserted them as a defense in this case. More broadly, GEICO has never asserted in any context
  that the copyrighted material permitted Defendants to use Supercede to build GEICO's "new"
  systems. GEICO did not pursue the issue in fact discovery (which closed on March 30) or refer
  to it in any expert reports (which were due by April 30). Only now - after Capricorn has served
  its extensive opposition papers on the three pending motions - do Defendants raise the issue.
  With pleadings, discovery and the commencement of a summary judgment motion all completed
  under the Court's scheduling orders, Defendants are barred from raising this new issue.


  Capricorn Did Not Mislead GEICO


          Looking to justify the failure to raise the issue previously, Defendants assert in bad faith a
  tortured argument that Capricorn "misrepresented the public nature of its Supercede source code
  in discovery         But the copyright filings that Capricorn identified in 2014 were at all times
  publicly available. Therefore, GEICO could not possibly have been "misled" about the contents
  of those filings or their relation to Suprcede's source code, which was in GEICO's possession.


         Defendants do not and cannot show any statements in pleadings or discovery responses
  discussing (much less misrepresenting) any copyrights. None of the document demands asked
  for copyright filings and, in any event, the parties agreed in this case to produce documents
  located in specified electronic searches - a procedure which Defendants demanded - and
  Capricorn produced all materials located.   In any event, the November 2014 email in which
  Capricorn identified the copyright filings was in fact produced in discovery and was in fact
  used as a deposition exhibit.


         At bottom, Defendants had unfettered access to the publicly filed copyrights and never
  asked anything further about them in discovery. Defendants' contention that Capricorn has
  somehow been "hiding the ball" is complete and utter nonsense. The ball was handed to GEICO
  in November 2014, and Defendants' decision not to run with it was squarely and entirely within
  their own control. There is no need for overtime.


  Defendants' Argument is Substantively Flawed


         Even if the argument was timely, the fact that portions of the Supercede source code were
  attached to copyright filings would not be dispositive in this matter. Those filings were made
  after Defendants had already misappropriated Capricorn 's trade secrets (including the Encovel
  (or NCV) fraud detection module), so they would not diminish the claims in this case.
  Moreover, the copyright filings reflect only a portion of the logic used to generate certain
  reports. They do not contain or reflect the overall program control logic for Supercede or its
  presentation layer. The code, on its own, is not sufficient to replicate Supercede. Defendants do
  not contend otherwise in their letter. They refer to "unredacted source code" but neglect to
  inform the Court that the source code was also incomplete. At best, this is a fact sensitive issue
  that would result in competing evidence and dueling expert testimony, none of which is well
  suited for summary judgment.
Case 2:15-cv-02926-DRH-SIL Document 102 Filed 10/12/18 Page 3 of 4 PageID #: 728
  Hon. Denis R. Hurley
  October 12, 2018
  Page 3 of 4


          As a matter of law, the filing of source code does not preclude trade secret protection, as
  the very cases cited by Defendants demonstrate. In PaySys Int'l, Inc. v. Atos Se, the Court did
  not base summary judgment on copyright filings - that was just one factor it considered in
  assessing source code that was 30 years old and had been "licensed widely ... to people all over
  the world." 2016 WL 71 16132, at *1 1 (S.D.N.Y. Dec. 5, 2016). In Synopsys, Inc. v. ATopTech,
  Inc., the courts specifically stated that "[a]s to the question of whether Plaintiffs Copyright
  Office filings are covered by trade secret protection, the Court cannot make a broad finding at
  this point."   2013 WL 577054, at *7 (N.D. Cal. 2013).       Here, Supercede was developed
  specifically and only for GEICO and was constantly modified over thirty years. Discovery
  revealed that GEICO and AIS duplicated Supercede' s functionality by examining its screenshots,
  production databases and technical design details, by holding in-person demonstrations of the
  system, and by mapping it. The fact that portions of the Supercede code were included in
  copyright filings made by Capricorn to protect its rights does not detract from any of this.
  Again, it is certainly not a matter that can be decided on summary judgment.


          As Capricorn has repeatedly explained (and does again in its summary judgment
  opposition papers), its case is not premised on source code. Capricorn alleges breaches of the
  Lease and Royalty Agreement and the Non-Disclosure Agreement entered into by the parties -
  none of which requires finding trade secrets or source code duplication. And Capricorn's trade
  secret claims allege that the system as an integrated whole amounted to a trade secret. The fact
  that some source code is attached to various copyright filings does not diminish these allegations.
  Accordingly, while Defendants are still searching for a meritorious defense, this argument is not
  one and could not dispose of the entire case under any circumstances.


  Addressing These Issues Now Would Require
  Fundamentally Altering These Proceedings


         There are no copyright-based claims, counterclaims or defenses in this action. Allowing
  Defendants to pursue the new defense is unwarranted and would require reopening proceedings
  in a way that would unnecessarily complicate and prolong this 2015 case. At a minimum,


  •   Fact discovery would need to be reopened, to address Defendants' knowledge of the
      copyrights in 2014 and use of the attached source code, if any, including the production
      of additional documents and depositions of GEICO personnel involved in the 2014
      "investigation," including in-house and outside counsel, and GEICO CEO Tony Nicely.


  •   Expert discovery would also need to be reopened, as Defendants' letter references many
      conclusions of Dr. Goldberg that are not contained in his expert report, and Capricorn
      would need leave to respond.


           All of this is too much for a case that is almost three and a half years old and - pending
  determination of the pre-trial motions now being completed - is ready for trial. Defendants are
  really just looking to stall further, pushing back trial which they know is to the detriment of our
  clients, given their age and physical condition.        The circumstances do not come close to
  supporting this level of disruption at this stage of the case.
Case 2:15-cv-02926-DRH-SIL Document 102 Filed 10/12/18 Page 4 of 4 PageID #: 729
  Hon. Denis R. Hurley
  October 12, 2018
  Page 4 of 4



        For all of these reasons, Capricorn and Dr. Silberstein respectfully submit that
  Defendants' request for leave to file yet another pre-trial motion should be denied and this case
  should be advanced to trial at the earliest opportunity.



                                                 ^.^-""Resp^tfully submittec^**   /J



                                                        Richard C. Schoenstein


  cc:    Counsel of Record (via CM/ECF)
